Case: 17-60496         Document: 00514641933       Page: 1     Date Filed: 09/14/2018




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT
                                                                              United States Court of Appeals
                                                                                       Fifth Circuit


                                      No. 17-60496
                                                                                     FILED
                                                                            September 14, 2018
                                    Summary Calendar
                                                                                Lyle W. Cayce
                                                                                     Clerk
HITENDRAKUMAR CHANDHU BHAL PATEL, also known as
Hitendrafumar Patel,

                                                  Petitioner - Appellant

v.

JEFFERSON B. SESSIONS, III, U. S. ATTORNEY GENERAL,

                                                  Respondent - Appellee


                           Petition for Review of an Order of the
                              Board of Immigration Appeals
                                   BIA No. A099 227 161


Before BARKSDALE, ELROD, and HO, Circuit Judges.
PER CURIAM: *
        Hitendrakumar Chandhu Bhal Patel, a native and citizen of India, was
lawfully admitted to the United States and became a lawful permanent
resident in 2006. He petitions for review of the Board of Immigration Appeals’
(BIA)       order   that    determined     he    was    removable      under       8      U.S.C.
§ 1227(a)(2)(A)(iii) because of an “aggravated felony” conviction as defined by



        *Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 17-60496    Document: 00514641933       Page: 2   Date Filed: 09/14/2018


                                   No. 17-60496

8 U.S.C. § 1101(a)(43)(F) and 18 U.S.C. § 16(b). The BIA also rejected Patel’s
request for relief from removal.
      In the light of our then-binding holding in United States v. Gonzalez-
Longoria, 831 F.3d 670, 672 (5th Cir. 2016) (en banc), abrogated by Sessions v.
Dimaya, 138 S. Ct. 1204, 1212 n.2, 1223 (2018), the BIA’s removability ruling
rested exclusively on the conclusion that Patel’s conviction qualified as a crime
of violence under § 16(b)’s residual clause.       Given the Supreme Court’s
invalidation of § 16(b) in Dimaya, the BIA erred in concluding Patel was
removable under that provision. Dimaya, 138 S. Ct. at 1223; see also United
States v. Godoy, 890 F.3d 531, 537 (5th Cir. 2018) (noting “Dimaya’s
invalidation of § 16(b) in” the Immigration & Nationality Act).
      We GRANT the petition for review, VACATE the order of the BIA, and
REMAND.




                                        2